Citation Nr: 1211158	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to chemical agent exposure.  

2.  Entitlement to service connection for a skin rash, to include as due to chemical agent exposure.  

3.  Entitlement to service connection for peripheral neuropathy (previously claimed as entitlement to service connection for a bilateral foot condition), to include as due to chemical agent exposure.  

4.  Entitlement to service connection for nerve damage of the left leg.  

5.  Entitlement to service connection for the residuals of a sunburn.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in July 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for skin cancer, a skin rash and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


	
FINDINGS OF FACT

1.  Prior to the promulgation of a decision, VA received notification from the Veteran in July 2010 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for nerve damage of the left leg. 

2.  Prior to the promulgation of a decision, VA received notification from the Veteran in July 2010 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for the residuals of a sunburn.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for nerve damage of the left leg have been met.  38 C.F.R. §§ 20.204 (2011).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for the residuals of a sunburn have been met.  38 C.F.R. §§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran perfected an appeal from a September 2007 rating decision that denied service connection for, among other issues, nerve damage of the left leg and the residuals of a sunburn.  However, in July 2010, the Veteran submitted a written statement expressing his desire to withdraw his appeal of these claims.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review these issues and they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  


ORDER

The claim of entitlement to service connection for nerve damage of the left leg is dismissed.  

The claim of entitlement to service connection for the residuals of a sunburn is dismissed.  


REMAND

The Veteran is claiming entitlement to service connection for skin cancer, a skin rash, and peripheral neuropathy due to exposure to chemical agents, while serving in the Panama Canal Zone.  A remand is required to provide complete due process regarding the Veteran's claims.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or Korea.  See VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.  Once a veteran has provided the approximate dates, location, and nature of the alleged exposure, the RO is to submit a request to Compensation and Pension (C&P) Services via email, furnishing the Veteran's detailed description of exposure and requesting review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  If C&P Services cannot confirm that herbicides were used as alleged, then, where the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request must be sent for verification of exposure to herbicides.  If the Veteran has not provided sufficient information to permit a search by the JSRRC, then a formal finding should be made that sufficient information required to verify herbicide exposure does not exist. 
 
The record reflects that the RO emailed C&P in June 2008.  VA was notified by C&P in June 2008 that a review of the DOD's listing of herbicide use and test sites outside Vietnam did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, in the Panama Canal Zone or elsewhere in Panama.  It was noted that the Veteran may be referring to some small-scale brush or weed clearing activity around the base, but that there was no record of such activity with DOD and no way to know the chemical content of any such non-tactical herbicide use.  Accordingly, the RO issued a formal finding that insufficient information to verify herbicide exposure existed.  

The Board finds that this case must be submitted to the JSRRC prior to adjudication.  First, there is nothing in the record to suggest that the Veteran's claim is inherently incredible or clearly lacking in merit, and the Veteran is competent to report what he witnessed while serving in Panama.  Second, the Veteran has submitted articles in support of the allegation that herbicides were used in Panama.  As such, the JSRRC must be contacted so that any information that it may have can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide, if possible, specific dates in which he remembers witnessing the use of herbicides, defoliants or other chemical agents while serving in Panama.  He should be notified that JSRRC will generally only research a 60 day time frame, so his being specific as possible is imperative.  He should be notified that his official service personnel records indicate he was stationed in the Canal Zone from January 1968 to June 1970.

2.  After any additional information is received, contact the JSRRC and request that any information pertaining to herbicide use, to include Agent Orange, in Panama (not to be limited to just Agent Orange), or any other chemical defoliants or pesticides, be provided.  Multiple requests may be required if the Veteran provides more than one set of dates.  

The Veteran's military unit, location of services, dates at the location, military occupation and any other facts deemed relevant when making this request must be included.  All records that are obtained must be incorporated into the claims file, and if no records can be found, this must be documented in the claims file.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, provide the Veteran and his representative with a supplemental statement of the case as to the issue on appeal and afford him a reasonable period of time within which to respond thereto.  This case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


